Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Diagnostics of stator faults of the single-phase induction motor using thermal images, MoASoS and selected classifiers published by Adam Glowacz on June 6, 2016, hereafter referred to as Glowacz, in view of Some Improvements on Deep Convolutional Neural Network Based Image Classification by Andrew Howard on Dec 19th, 2013, hereafter referred to as Howard, and further in view of Kweon et al (US20190385325) and Andersson et al (US20170243043).
Regarding claim 1, Glowacz discloses A model learning device comprising: (Figure 4 discloses that the training/learning steps are done on Matlab as well as the Gaussian Mixture Model and the Nearest Neighbor Classifier Model which are the learners. Page 87 left column paragraph 2 discloses a PC device to perform this process.), an image acquisition unit that acquires image data in which an image of a normal monitoring target is captured, the image data including at least one of visible image data, infrared image data, and thermal image data (Page 87 left column paragraph 2 discloses that the captured video, which is composed of image data, was stored on a PC in a AVI format before being split into thermal images. Therefore the acquisition unit is part of the computer like in the invention. Figure 5 discloses recording a video of, and therefore monitoring the normal monitoring target which is the single-phase induction motor.); an image processing unit that has a range within a range not exceeding a normal range of the monitoring target (Figure 4 discloses image processing being done on the thermal images captured, and therefore there must be an image processing unit which only has the structural requirement that it is part of a computer as it has to be. Glowacz Figures 6-8 disclose a ); and a learning unit that trains a model so as to output a value used for determining normality of the monitoring target from the image data, in which the image of the monitoring target is captured (Figure 4 and page 92-right column-paragraph 2 discloses obtaining a feature vector from each of the thermal images. The Gaussian Mixture Model and Nearest Neighbor Classifier model are trained using the feature vectors obtained previously in the training step corresponding to the faulty and healthy single phase induction motor images (page 90 right column paragraph 2) to classify and therefore to output a probability value (page 91 right column paragraphs 2-6)  for the GMM and the smallest distance between test vector and training vectors (page 90 right column paragraph 2) for the nearest neighbor classifier from which the whether the state of the single-phase induction motor is normal or abnormal can be determined. The learning unit is part of the Matlab program in the PC that does the training step as seen in Figure 4). 

However, Glowacz does not explicitly disclose generates a plurality of duplicate image data pieces by performing different image processing causing a change in color tone on the image data and using the plurality of duplicate image data pieces as training data. 
Howard discloses training classifiers such as a neural network and further discloses generates a plurality of duplicate image data pieces by performing different image processing causing a change in color tone on the image data or using the plurality of duplicate image data pieces as training data (Although Figures 7 and 8 were obtained manually, i.e. using faulty machinery which was run before the thermal image was captured, it would have been obvious for one of ordinary skill in the art to capture the healthy single-phase motor as seen in Figure 6 and perform color manipulation using the range of thermal colors as disclosed in Glowacz Figures 6-8  to generate the plurality of training examples (Howard page 2-paragraph 5-page 3 paragraph 1).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Glowacz generating a plurality of training data by causing a change in color tone as disclosed in Howard because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to improve optimization and generalization for this process (help generate the training examples that cover the span of image variations. (Howard page 2-paragraph 5-page 3-paragraph 1). 

Glowacz also does not explicitly disclose a state amount acquisition unit that is configured to acquire an environmental state amount when the imaging device captures image data, the environmental state amount being one of temperature data indicating the environmental temperature of the monitoring target and environmental illuminance of the monitoring target; and
performing different image processing on the image data for each of a plurality of environmental state amounts within a predetermined range not exceeding a change range of a normal environment state amount of the monitoring target, the different image processing causing a change in color tone on the image data based on a changing amount from the environmental state amount obtained when capturing the image data.
Kweon discloses a state amount acquisition unit (310 in fig. 1) that is configured to acquire an environmental state amount (para. [0050], brightness value) when the imaging device captures image data (Distance estimating thermal image in fig. 1), the environmental state amount being one of temperature data indicating the environmental temperature of the monitoring target (para. [0050], the brightness is directly related to the temperature) and environmental illuminance of the monitoring target; and
performing different image processing on the image data for each of a plurality of environmental state amounts within a predetermined range not exceeding a change range of a normal environment state amount of the monitoring target (para. [0051], photometric correction using gamma correction. It would be obvious to not exceed a desired change range), the different image processing causing a change in color tone on the image data (para. [0056], transforming the color components) based on a changing amount from the environmental state amount obtained when capturing the image data (fig. 2(b), para. [0056]).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Glowacz generating a plurality of training data by using environmental state data of Kweon because such a modification is taught, 

	Glowacz also does not explicitly disclose wherein the learning unit updates the model so as to overwrite an old model by performing learning using the image data relating to a latest predetermined period.
	However Andersson discloses updating a model so as to overwrite an old model by performing learning using image data relating to a latest predetermined period (para. [0016], the method may further comprise the step of updating the predetermined fingerprint ridge flow characteristics based on the acquired image data. Updating the models is advantageous when tracking the slight changes in fingerprint characteristics that may be introduced by changes in temperature and humidity (e.g. due to different seasons over the year)).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Glowacz to update the model as taught by Andersson because such a modification is taught, suggested, or motivated by the art. The motivation for the proposed modification would have been to improve the reliability of the matching in the pre-processing module, and reduce the time needed for matching further (para. [0016] of Andersson)





Regarding claim 7, the limitations recited are similar to those of claim 1 and are rejected for the same reasons as stated above.


Regarding claim 8, the limitations recited are similar to those of claim 1 and are rejected for the same reasons as stated above.


Regarding dependent claim 9, the combination of Glowacz, Andersson, Kweon and Howard teaches A monitoring device comprising: (Figure 4 and page 87 left column paragraph 2 disclose a computer and the thermal imaging camera make up the monitoring device), an image acquisition unit that acquires captured image data (Page 87 left column paragraph 2 discloses that the captured video, which is composed of image data, was stored on a PC in a AVI format before being split into thermal images. Therefore the acquisition unit is part of the computer like in the invention); an inference processing unit that calculates a value used in determining normality of a monitoring target from the image data using the learned model according to Claim 8; and a determination unit that determines normality of the monitoring target by using the calculated value (Figure 4 discloses a set of classifier models .


	Regarding dependent claim 12, the combination of Glowacz, Andersson, Kweon and Howard teaches a model learning device wherein the learning unit periodically trains the model to update the model so as to overwrite an old model by performing learning using the image data relating to a latest season (para. [0016] of Andersson, Updating the models is advantageous when tracking the slight changes in fingerprint characteristics that may be introduced by changes in temperature and humidity (e.g. due to different seasons over the year).


Regarding dependent claim 13, the combination of Glowacz, Andersson, Kweon and Howard teaches a model learning device wherein the learning unit trains the model, when in summer, from image data in which the monitoring target in summer is captured, and the learning unit trains the model, when in winter, from image data in which the monitoring target in winter is captured (para. [0016] of .


Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The allowable subject matter in claim 10 has been previously recited in the office action dated 9/7/2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON VIET Q NGUYEN whose telephone number is (571)270-1185. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON VIET Q NGUYEN/Primary Examiner, Art Unit 2663